DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 29 – 52, drawn to a press-hardening method, classified in C21D 8/02.
Group II, claim(s) 53 – 55, drawn to a part manufactured by a press-hardening method, classified in B32B 15/015.
Group III, claim(s) 56, drawn to a method for manufacturing an automotive vehicle comprising manufacturing an automotive vehicle comprising a part which has been manufactured by a press-hardening method, classified in B62D 65/00.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of “A press hardening method comprises the following steps: a) provision of a carbon steel sheet coated with a barrier pre-coating comprising nickel and chromium, wherein the weight ratio Ni/Cr is between 1.5 and 9, b) cutting of the coated carbon steel sheet to obtain a blank, c) thermal treatment of the blank, d) transfer of the blank into a press tool, hot-forming of the blank to obtain a part, f) cooling of the part obtained at step e) in order to obtain a microstructure in steel that is martensitic or martensito-bainitic or made of at least 75% of equiaxed ferrite, from 5 to 20% of martensite and bainite in amount less than or equal to 10%”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2007/0163685 (“Kusumi”) in view of “Role of hydrogen on adhesion of NiCr thermal sprayed coatings”, 2000. Thin Solid Films, vol 377-378, pp 675-680 (“Lesage”).
Kusumi teaches a press hardening method () comprising the following steps: a) provision of a carbon steel sheet ([0010], L 3-5; [0032]; [0037]); c) thermal treatment of the blank ([0016], L 2-4; [0039]), d) transfer of the blank into a press tool and e) hot-forming of the blank to obtain a part ([0016], L 5-6; [0039]), f) cooling of the part obtained at step e) ([0016], L 5-6; [0029], L 1-2; [0039]) in order to obtain a microstructure in steel that is martensitic ([0029], L 4-7; [0040]).
Kusumi does not explicitly teach the step of cutting the carbon steel sheet to obtain a blank. However, the Examiner asserts that such a step would have been obvious to one of ordinary skill in the art, as the steel sheet must be of correct size to fit in a die tool prior to the step of press hardening.
Kusumi does not explicitly teach that the provided carbon steel sheet has a barrier pre-coating comprising nickel and chromium, wherein the weight ratio Ni/Cr is between 1.5 and 9.
Lesage teaches that a solution to eliminate or delay as much as possible the hydrogen embrittlement of steels is to penetrate steel parts using a superficial treatment in order to create a barrier to hydrogen contamination (P 675, S 1, Par 1, L 7-10). Lesage in particular explores the 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Lesage into Kusumi, and coat the carbon steel sheet with a 80 wt% Ni, 20 wt% Cr coating. Such a coating would be expected to assist in eliminating or delaying as much as possible the hydrogen embrittlement of the steel substrate. Such a benefit would be readily appreciated in the method of Kusumi, which itself seeks to minimize hydrogen embrittlement.
The Examiner notes that a coating which contains 80 wt% Ni and 20 wt% Cr would have a weight ratio Ni/Cr of 4. Such a ratio falls within the range of 1.5-9 required by the shared technical feature of groups I-III.

A telephone call was made to Oleg Ioselevich on 11/8/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842. The examiner can normally be reached M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735